DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               R.J. REYNOLDS TOBACCO COMPANY,
                           Appellant,

                                    v.

     PHYLLIS JONES, individually and as Personal Representative
                for the Estate of DEMOS JONES,
                            Appellee.

                              No. 4D18-1132

                          [October 24, 2019]

  Appeal and cross-appeal from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Larry Schack, Senior Judge; L.T.
Case No. 312008CA010057.

  Marie A. Borland and Troy A. Fuhrman of Hill Ward & Henderson, P.A.,
Tampa, Jason T. Burnette of Jones Day, Atlanta, GA, and Charles R.A.
Morse of Jones Day, New York, NY, for appellant.

  Adam J. Richardson, Bard D. Rockenbach, and Andrew A. Harris of
Burlington & Rockenbach, P.A., West Palm Beach, Joshua R. Gale of
Wiggins, Childs, Pantazis, Fisher, Goldfarb, LLC, DeLand, and Jason L.
Odom of Gould, Cooksey, Fennell, P.A., Vero Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.